RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5269-17T4
                                                                     A-5270-17T4

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.J.B. and A.A.,

     Defendants-Appellants.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.G.B.,

     a Minor.
_____________________________

                   Submitted September 9, 2019 – Decided September 23, 2019

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FG-07-0237-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant A.J.B. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Patricia A. Nicholas, Assistant
            Deputy Public Defender, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant A.A. (John A. Salois, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason Wade Rockwell, Assistant Attorney
            General, of counsel; Lisa Doreen Cerasia, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (David Ben Valentin, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      A.A. (Anna)1 and A.J.B. (Allen) appeal from an order terminating their

parental rights to their daughter A.G.B. (Alexis), born October 7, 2016. For the

reasons that follow, we reject the parents' respective contentions that the

Division of Child Protection and Permanency (Division) failed to meet its

statutory burden under each prong of the best interests test, codified at N.J.S.A.

30:4C-15.1(a), by clear and convincing evidence.




1
  We use pseudonyms for the children and parents to protect their privacy and
for ease of reference.


                                                                          A-5269-17T4
                                        2
                                        I.

      In reviewing a decision by a trial court to terminate parental rights, we

give "deference to family court[s'] fact[-]finding" because of "the family courts'

special jurisdiction and expertise in family matters[.]" Cesare v. Cesare, 154

N.J. 394, 413 (1998). The judge's findings of fact are not disturbed unless they

are "so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence as to offend the interests of justice." Id. at 412

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).

"[T]he conclusions that logically flow from those findings of fact are, likewise,

entitled to deferential consideration upon appellate review." N.J. Div. of Youth

& Family Servs. v. R.L., 388 N.J. Super. 81, 89 (App. Div. 2006).

      Following a five-day trial, Judge Nora J. Grimbergen carefully reviewed

the evidence presented, and thereafter concluded that the Division had met, by

clear and convincing evidence, all of the legal requirements for a judgment of

guardianship.   Her thirty-seven page written decision tracks the statutory

requirements of N.J.S.A. 30:4C-15.1(a), accords with In re Guardianship of

K.H.O., 161 N.J. 337 (1999), In re Guardianship of DMH, 161 N.J. 365 (1999),

and N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), and is

supported by substantial and credible evidence in the record. We therefore


                                                                           A-5269-17T4
                                        3
affirm substantially for the reasons the judge expressed in her comprehensive

and well-reasoned opinion. 2 We add the following remarks as to the application

of each prong of the best interests test to Anna and Allen.

      A. Prongs One and Two

      As to prong one, the Division must prove that "[t]he child's safety, health,

or development has been or will continue to be endangered by the parental

relationship[.]" N.J.S.A. 30:4C-15.1(a)(1). "[T]he relevant inquiry focuses on

the cumulative effect, over time, of harms arising from the home life provided

by the parent." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 289

(2007).

      "Serious and lasting emotional or psychological harm to children as the

result of the action or inaction of their biological parents can constitute injury

sufficient to authorize the termination of parental rights." In re Guardianship of

K.L.F., 129 N.J. 32, 44 (1992) (citing In re Guardianship of J.C., 129 N.J. 1, 18

(1992)). As a result, "courts must consider the potential psychological damage

that may result from reunification[,] as the 'potential return of a child to a parent



2
  At the end of the trial, the Law Guardian changed his position and was against
the termination of parental rights. Before us, however, the Law Guardian
supports the court's termination of parental rights and does not explain why he
changed his position since the conclusion of the trial.
                                                                             A-5269-17T4
                                         4
may be so injurious that it would bar such an alternative.'" N.J. Div. of Youth

& Family Servs. v. L.J.D., 428 N.J. Super. 451, 480-81 (App. Div. 2012)

(quoting N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 605 (1986)).

      "The absence of physical abuse or neglect is not conclusive." A.W., 103

N.J. at 605 (quoting In re Guardianship of R., 155 N.J. Super. 186, 194 (App.

Div. 1977)). "A parent's withdrawal of . . . solicitude, nurture, and care for an

extended period of time is in itself a harm that endangers the health and

development of the child." DMH, 161 N.J. at 379. "Courts need not wait to act

until a child is actually irreparably impaired by parental inattention or neglect."

Id. at 383.

      As to prong two, the Division must prove that "[t]he parent is unwilling

or unable to eliminate the harm facing the child[ren] or is unable or unwilling to

provide a safe and stable home . . . and the delay of permanent placement will

add to the harm." N.J.S.A. 30:4C-15.1(a)(2). That harm may include evidence

that separating the children from their resource parents "would cause serious and

enduring emotional or psychological harm." Ibid.

      The Division can establish the second prong by proving that a "child will

suffer substantially from a lack of stability and a permanent placement[,] and

from the disruption of" a bond with the resource parents. K.H.O., 161 N.J. at


                                                                           A-5269-17T4
                                        5
363. Because they are related, evidence supporting the first prong may also

support the second prong "as part of the comprehensive basis for determining

the best interests of the child." DMH, 161 N.J. at 379.

      1. Anna

      Following Alexis's birth at University Hospital in October 2016, the

Division received a referral from the hospital that her mother Anna admitted to

smoking marijuana before learning she was pregnant but claimed she stopped

thereafter. Anna also revealed that she was unemployed and homeless. She was

sleeping in the living room of a friend's home and wanted to move because there

were "crack bottles in the hallway."

      This was not the first time the Division had been involved with Anna. The

agency had contact with her when she was a child because she was in group

homes, crisis units, and residential facilities. In November 2011, when she was

an adult, the Division received a referral that she was smoking marijuana while

caring for her children T.B., born November 8, 2007, and K.B., born July 7,

2011. Eventually, in June 2015, Anna's failure to maintain contact with the

Division, her long-term unemployment, unstable housing situation, and inability

to remedy her substance abuse problem resulted in the termination of her

parental rights to T.B., K. B., and J.B., her son who was born in September 2013.


                                                                         A-5269-17T4
                                       6
      Two days after the Division received the hospital's referral, it obtained

custody of Alexis and after her release from the hospital she was placed with a

licensed resource parent J.L. (Jane), with whom she remains today.                The

Division subsequently provided Anna substance abuse treatment, visitation,

parenting skills training, safe-house services, domestic violence education, and

psychotherapy to facilitate reunification. Anna, however, failed to complete her

substance abuse treatment (having numerous positive drug screens), and was

non-complaint with visitation and parenting skills training.

      At the time of the guardianship trial, Anna was residing at a rooming

house with boarded-up windows that did not permit children. She stated she

was employed, but did not provide proof of employment.

      Dr. Mark Singer, Ed.D., conducted psychological and bonding evaluations

of Anna. He opined that Anna was not a viable parenting option for Alexis and

considering the "length of time she has had to make improvements in her life

. . . [she] is not likely to become a viable parenting option . . . in the foreseeable

future." Dr. Singer also expressed concern with Anna's history of homelessness,

substance abuse, failure to cooperate with the Division, and termination of her

parental rights to her three older children. In particular, he noted Anna had been




                                                                              A-5269-17T4
                                          7
unable to remedy her substance abuse, despite having participated in multiple

programs, or to parent her older children.

      In her decision, Judge Grimbergen recognized that, despite the prior

termination of her parental rights to her three older children, Anna continued her

pattern of unstable housing, substance abuse and noncompliance with services.

The judge determined the Division had offered services to Anna, which she was

unwilling to meaningfully participate in or benefit from. She was also unable

to maintain stable housing. Even if Anna were to comply with Dialectical

Behavior Therapy (DBT) due to her complex trauma, as suggested by her

psychological and bonding expert, Dr. Aida Ismael Lennon, Psy.D., the judge

reasoned it was a lengthy process that would further delay Alexis's need for

permanency in the uncertain hope that Anna would eventually stabilize.

Consequently, the judge found there was clear and convincing evidence that

Anna's behavior threatened Alexis's safety, health, and development, and

because her behavior would continue, it was not in Alexis's best interests if

reunification occurred.

      Anna contends she did not harm Alexis and the record does not establish

the Division demonstrated by clear and convincing evidence that she did so as

required by the first prong. She maintains the State failed to satisfy its obligation


                                                                             A-5269-17T4
                                         8
to provide her with "[e]mergency maintenance service" including "the provision

of food, clothing, shelter, furniture, appliances and similar necessities, needed

by a client in a crisis, and not available elsewhere." N.J.A.C. 10:133-1.3. She

further maintains the Division's removal of Alexis was improperly based on the

prior termination of her parental rights to her three older children.

      Based on the judge's credibility findings, there is clear and convincing

evidence to support the judge's finding that Anna's parental relationship would

harm Alexis based on Anna's history of being unable to provide a safe home that

would enable her to properly nurture and care for her daughter. Given that

Anna's parental rights with her three older children were terminated prior to

Alexis's birth, Anna was made fully aware of what she needed to do to be

reunited with Alexis. Nevertheless, she was unable to get her life together, and

because the Division established that she lacked the capacity or willingness to

properly parent Alexis, we conclude the judge properly considered the prior

termination of Anna's parental rights with respect to her three older children .

      2. Allen

      Shortly after the Division filed for guardianship of Alexis in August 2017,

Allen was charged with robbery and incarcerated at Essex County Correctional

Facility (ECCF). He remained incarcerated at the time of the trial.


                                                                           A-5269-17T4
                                        9
      A Division caseworker met with Allen several times at ECCF offering him

services, but he said he did not need them. Allen was provided with visitation

while incarcerated at ECCF. He was appropriate with Alexis during visits and

even though Alexis frequently cried, she eventually would warm up to Allen.

Prior to his incarceration, Allen had followed through with Division arranged

visits in October 2016 through December 2016, but had not seen Alexis until

July 2017 just before he became incarcerated.

      During a psychological evaluation with Dr. Singer at ECCF, Allen refused

to describe his relationship with Alexis or Anna, and refused to discuss his

substance abuse history. Allen did admit to having been arrested "a lot." He

had no idea of his release date from ECCF and could not articulate his post-

release plans or any plan for parenting Alexis. Dr. Singer thus opined that Allen

was not in a position to parent and was unlikely to become a viable parenting

option for Alexis within the foreseeable future. Dr. Singer found his lack of any

articulable plan for himself or Alexis upon his release "highly problematic." Dr.

Singer determined that Alexis viewed Allen as a "source of anxiety," not

security.

      In assessing prongs one and two, Judge Grimbergen determined Allen was

unfit to parent based upon his refusal to: provide any information to the Division


                                                                          A-5269-17T4
                                       10
and Dr. Singer; accept the services offered by the Division; engage in consistent

visitation; maintain contact with the Division prior to his incarceration; and

provide a plan for Alexis. As with Anna, the judge decided that Alexis's

permanency should not be further delayed "in the hope" that Allen would

stabilize in the future.

      Allen argues the judge used his incarceration as the sole factor to

terminate his rights, without the requisite broad inquiry into its impact and

relationship to the four prongs of the test. In re Adoption of Children by L.A.S.,

134 N.J. 127, 137-38 (1993). He claims the Division presented no evidence

related to whether his incarceration would be detrimental to the parent-child

relationship, or that the Division proved he abused and neglected Alexis. Ibid.

See L.A.S., 134 N.J. at 137-38. He further contends the entire guardianship

proceeding was about the prior terminations of Anna's parental rights because

the judge's analysis of him was "clearly an afterthought to [Anna]." Allen

concedes he did not want to participate in services with the Division unless

housing was offered, but claims he continued to visit Alexis.

      We agree with Allen that incarceration is probative of abandonment but

does not justify termination as a matter of law. Id. at 137. "[I]ncarceration

alone—without particularized evidence of how a parent's incarceration affects


                                                                          A-5269-17T4
                                       11
each prong of the [best interests of the child] standard—is an insufficient basis

for terminating parental rights." N.J. Div. of Youth & Family Services v. R.G.,

217 N.J. 527, 556 (2014).       Thus, when determining whether incarceration

constitutes abandonment, courts should consider the "nature of the contact

between parent and child before and after incarceration, the efforts made by the

parent to maintain contact with the child following imprisonment, and the

attempts during incarceration to undertake as much responsibility for the child's

welfare as possible." L.A.S., 134 N.J. at 138.

      Allen's incarceration is certainly probative of his inability to prevent

further harm to his daughter, and is also probative of his unwillingness to care

for her. That said, it was not the sole factor relied upon by the judge to find that

the Division satisfied prongs one and two.

      Since the beginning of the litigation, Allen refused to provide any

information about himself or his address. He refused to engage in services, did

not maintain contact with the Division, did not visit Alexis from December 2016

to August 2017, and did not participate in any court hearings.               While

incarcerated Allen refused services offered by the Division and did not

cooperate with Dr. Singer's psychological evaluation. Moreover, Allen had no

definitive plans that were indicative of his ability to create a stable household.


                                                                            A-5269-17T4
                                        12
Allen is correct that most of the guardianship trial involved Anna's conduct.

This, however, is because the Division had significantly more dealings with her

than with Allen, who refused to cooperate with the Division. Under these

circumstances, it is speculative at best to expect Allen to improve his lifestyle

in such a way that he would be able to properly parent his daughter and remedy

the harm facing her in the long term.

      B. Prong Three

As to prong three, the Division is required to make "reasonable efforts to provide

services to help the parent correct the circumstances which led to the child's

placement outside the home[,] and the court [will] consider[] alternatives to

termination of parental rights[.]"      N.J.S.A. 30:4C-15.1(a)(3).    This prong

"contemplates efforts that focus on reunification of the parent with the child and

assistance to the parent to correct and overcome those circumstances that

necessitated the placement of the child into foster care." K.H.O., 161 N.J. at

354. "Reasonable efforts" include, but are not limited to:

            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;

            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;



                                                                          A-5269-17T4
                                        13
            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [N.J.S.A. 30:4C-15.1(c).]

"Whether particular services are necessary in order to comply with the

[reasonable] efforts requirement must . . . be decided with reference to the

circumstances of the individual case before the court[.]" DMH, 161 N.J. at 390.

      The Division

            must encourage, foster and maintain the bond between
            the parent and child as a basis for the reunification of
            the family. [It] must promote and assist in visitation
            and keep the parent informed of the child's progress in
            foster care. [It] should also inform the parent of the
            necessary or appropriate measures he or she should
            pursue in order to continue and strengthen that
            relationship and, eventually, to become an effective
            caretaker and regain custody of his or her children.

            [Id. at 390 (citing N.J.S.A. 30:4C-15.1(c)).]

      A court is required to consider alternatives to the termination of parental

rights. N.J.S.A. 30:4C-15.1(a)(3). "[A]ssessment of relatives is part of the

Division's obligation to consult and cooperate with the parent in developing a

plan for appropriate services that reinforce the family structure." N.J. Div. of

Youth & Family Servs. v. K.L.W., 419 N.J. Super. 568, 583 (App. Div. 2011).

The Division must assess each interested relative and, if it determines the

                                                                         A-5269-17T4
                                        14
relative is unable or unwilling to care for the child, inform them of its reasons

for a denial of placement. N.J.S.A. 30:4C-12.1(a)-(b).

      "It is the policy of [the Division] to place, whenever possible, children

with relatives when those children are removed from the custody of their

parents." N.J. Div. of Youth & Family Servs. v. K.F., 353 N.J. Super. 623, 636

(App. Div. 2002). "The Division's statutory obligation does not permit willful

blindness and inexplicable delay in assessing and approving or disapproving a

relative known to the Division[.]" K.L.W., 419 N.J. Super. at 582. It cannot

ignore relatives "based upon an arbitrary, preordained preference for the foster

placement" and "must perform a reasonable investigation of . . . relatives that is

fair, but also sensitive to the passage of time and the child's critical need for

finality and permanency." N.J. Div. of Youth & Family Servs. v. J.S., 433 N.J.

Super. 69, 87 (App. Div. 2013).

      1. Anna

      As mentioned above, the Division offered a multitude of services and

programs to Anna to address her individualized needs to obtain reunification

with Alexis but she either failed to participate in the services or successfully

complete the programs.




                                                                          A-5269-17T4
                                       15
        As for considering alternatives to termination of parental rights, the

Division considered options that proved to be futile.      E.B., Anna's sister's

adoptive parent offered to serve as a resource parent for Alexis, but her license

had been revoked. E.B. did not appeal the ruling. Anna offered a relative, P.H.,3

who lived in Baltimore, as a potential placement. Yet, Anna did not provide

P.H.'s phone number or address, therefore the Division was unable to locate or

assess her.

        Allen's adult son, A.D., was offered to take custody of Alexis but was

ruled out by the Division because he only wanted to babysit. He did not appeal

the ruling. Allen's former girlfriend K.E. made an interstate application but was

ruled out because she was not a United States citizen.

        The judge found the proofs were clear and convincing that the Division

made "reasonable efforts to help [Anna] . . . correct the circumstances that led

to [Alexis's] removal including psychological evaluations, domestic violence

liaison, substance abuse assessment and treatment, visitation, and case plans.

However, [she] continued to make no meaningful effort to engage in services."

The judge noted that the services to facilitate Alexis's reunification were

provided to Anna even though the Division did not have to do so "based on her


3
    Her relationship to Anna is not in the record.
                                                                         A-5269-17T4
                                        16
prior termination of parental rights to her older children." The judge also found

Dr. Lennon's opinion that Anna should have been allowed to revive DBT was

not credible because it was speculative to conclude that the therapy would give

Anna the ability to complete the necessary services to make her a fit parent.

Further, the judge held there were no available options to place Alexis with a

relative as the proposed relatives were ruled out.

      Anna contends the Division failed to offer the proper services to address

her specific needs to promote reunification. She asserts the quick dismissal

given to her family members, violated her right to reunification and therefore

could not satisfy the N.J.S.A. 30:4C-15.1(a)(3) requirement that alternatives to

termination be considered. We disagree.

      We conclude that substantial credible evidence exists to support the

judge's findings that the Division made reasonable efforts to provide services to

help Anna correct the circumstances that led to termination of her parental rights

to Alexis. In addition, the record clearly supports the judge's determination that

there were no alternatives to termination of parental rights, such as placement

with relatives.




                                                                          A-5269-17T4
                                       17
      2. Allen

      As with Anna, the Division offered services to Allen to address his

individualized needs to obtain reunification but he refused to cooperate.

Moreover, as mentioned, the Division considered placing Alexis with relatives

to avoid termination of parental rights. Accordingly, the judge found there was

no basis for finding that the Division neglected its responsibility to offer services

to Allen.

      Allen argues he did not "adamantly say" he would not participate in

services. He admits, though, that he did reiterate time and again that he would

not participate in services unless the Division helped him with independent

housing, which was supposedly the reason Alexis was removed from his and

Anna's care. Allen contends he offered two relatives for placement, but the

judge failed to consider alternatives to termination of parental rights. Allen

asserts his ex-girlfriend was a citizen and contacted the Division to inform it

that she was just waiting for the paperwork and still wanted to be a resource

parent for Alexis.

      We discern no reason to disagree with the judge's finding that the Division

satisfied prong three as to Allen. There is no merit to his contentions that he did




                                                                             A-5269-17T4
                                        18
not refuse services and there were reasonable alternatives to termination of

parental rights.

      C. Prong Four

      Under prong four, the Division must demonstrate by clear and convincing

evidence that "[t]ermination of parental rights will not do more harm than good."

N.J.S.A. 30:4C-15.1(a)(4). The prong focuses on the important consideration

of a child's need for permanency. M.M., 189 N.J. at 281. "The question to be

addressed under that prong is whether, after considering and balancing the two

relationships, the child will suffer a greater harm from the termination of ties

with her natural parents than from the permanent disruption of her relationship

with her foster parents." K.H.O., 161 N.J. at 355. In order to weigh any

potential harm from terminating parental rights against a child's separation from

his or her foster parents, a court must consider expert testimony on the strength

of each relationship. J.C., 129 N.J. at 25. "[W]here it is shown that the bond

with foster parents is strong and, in comparison, the bond with the natural parent

is not as strong, that evidence will satisfy . . . N.J.S.A. 30:4C-15.1(a)(4)."

K.H.O., 161 N.J. at 363.

      Alexis has lived with Jane since her release from the hospital, almost two

years before the guardianship trial, and knows no other caretaker. Dr. Singer


                                                                          A-5269-17T4
                                       19
conducted bonding evaluations between Alexis and Anna, Alexis and Allen, and

Alexis and Jane. He concluded that while Alexis has developed a meaningful

relationship with Anna, the data suggests that Anna lacks the emotional and

physical resources to mitigate such harm. Dr. Singer further stated that the data

did not suggest that a loss of the relationship with Anna would result in

significant and enduring harm, but in actuality, the harm experienced through

the loss of the relationship between Alexis and Jane would be more intense and

more significant than the loss of the relationship between Anna and Alexis.

      He opined that Alexis viewed Allen as a source of anxiety as she cried

when Allen took the child away from the Division's staff. Dr. Singer opined that

Alexis would not experience severe and enduring harm from the termination of

her relationship with her biological parents. As for Jane, Dr. Singer opined that

she is Alexis's psychological parent and that Alexis would suffer harm if

separated from Jane, which Allen would not be able to mitigate. Although Jane

wanted to adopt Alexis, she would permit contact between Alexis and both birth

parents, even though Allen was incarcerated.

      Anna's bonding expert, Dr. Lennon conducted bonding evaluations of

Anna and Alexis, and Jane and Alexis. Dr. Lennon concluded that Anna had a

more positive relationship with Alexis than Jane. She believed Alexis was not


                                                                         A-5269-17T4
                                      20
"strongly" attached to either Anna or Jane. She further opined that Alexis was

comfortable with Anna and Anna was "very loving" toward Alexis. According

to Dr. Lennon, Alexis was comfortable with Jane, but Jane was not as engaged

as Anna was with Alexis. Dr. Lennon concluded that "[t]he court might want to

reconsider pursuing the termination of [Anna's] parental rights and allow her an

opportunity to engage in appropriate services."

      Judge Grimbergen found that "[b]ased upon Dr. Singer's expert opinion

and competent evidence in the record," there was clear and convincing evidence

"that terminating [Anna and Allen's] parental rights to [Alexis] would not do

more harm than good." She found that Dr. Lennon's conclusion that Jane's

attachment to Alexis was "weak" was not supported by "any competent evidence

or explanation."   The judge recognized Alexis was young, but found the

evidence shows that Anna "lacks the resources to provide stability to" Alexis.

As for Allen, there was no expert opinion contradicting Dr. Singer's assessment

that he would not be "a viable parenting option for [Alexis] within the

foreseeable future."

      1. Anna

      Anna stresses that she was denied the chance to bond with Alexis since

she was removed from her at birth. She contends the judge imposed a higher


                                                                        A-5269-17T4
                                      21
standard on her than required under N.J.S.A. 30:4C-15.1(a). She asserts the

correct legal analysis must compare a child's future with a parent and one

without a parent. K.L.W., 419 N.J. Super. at 575. She contends "all doubts are

to be resolved against [the] destruction" of the parent-child relationships in this

family. In re Adoption of Children, 96 N.J. Super. 415, 425 (App. Div. 1967).

She further asserts the judge's assessment of the proceeding required an

appreciation of the litigation's circumstances and the impediments "orchestrated

by [the Division] that caused the foster[] [parent's] relationship to damage

Anna's relationship with [Alexis]."

      We conclude the record supports the judge's determination that the

Division proved by clear and convincing evidence that terminating Anna's

parental rights would not do more harm than good to Alexis. We see no error

in the judge's reasoning to credit Dr. Singer's opinion that Anna would not be

able to mitigate the harm if Alexis was removed from Jane's custody, which

conflicted with Dr. Lennon's opinion.

      2. Allen

      Allen asserts the termination of his parental rights was premature. He

contends the Law Guardian began the trial supporting termination of parental

rights but after listening to all the evidence, including Dr. Singer and Dr.


                                                                           A-5269-17T4
                                        22
Lennon, changed his position and told the court he was no longer supporting

termination of parental rights. Allen admits that while it is true Dr. Singer did

not feel he was a viable parenting option for Alexis and that she has not come

to see him as a significant parenting figure in her life, he stresses his plan for

Alexis was not to be with him, but for her to either be with his family or Anna.

We are unpersuaded.

      Allen's reliance on Anna or a family member to have custody of Alexis

evades the uncontroverted opinion by Dr. Singer that termination of his parental

rights to Alexis would not do more harm than good. Thus, we see no error in

the judge's reasoning to credit Dr. Singer's opinion that Allen would not be able

to mitigate the harm if Alexis was removed from Jane's custody. It is obvious

to us that terminating Allen's parental rights would do no harm and, in fact, was

good for Alexis.

      In sum, we conclude the termination of Anna and Allen's parental rights

was in Alexis's best interests.

      Affirmed.




                                                                          A-5269-17T4
                                       23